DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant' s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for the Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 form, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10 and 13 of U.S. Patent No. 10,135,146. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant rearranged the limitations and the order in which the limitations are presented within the claims without making them patentably distinct.
Please see the table below for clarity and comparison.
Instant Application
U.S. Patent No. 10,135,146
Claim 1: A method, comprising: generating first electromagnetic waves, by a plurality of circuits, wherein each of the plurality of circuits is a monolithic microwave integrated circuit and each of the plurality of circuits has a corresponding one of a plurality of radiating elements; and directing, at least partially by a reflective plate, instances of the first electromagnetic waves to a surface of a transmission medium to induce a second electromagnetic wave around the surface of the transmission medium via a selected wave mode and a non-optical operating frequency, wherein the second electromagnetic wave propagates along the surface of the transmission medium without utilizing an electrical return path, wherein the reflective plate is spaced a distance behind the plurality of radiating elements relative to a direction of the propagation of the second electromagnetic wave to support the inducing of the propagation of the second electromagnetic wave having the selected wave mode.
Claim 1: A method, comprising: generating first electromagnetic waves, having a corresponding one of a plurality of radiating elements; and directing, at least partially by a reflective plate the first electromagnetic waves to an interface of a transmission medium to induce a second electromagnetic wave along a surface of the transmission medium, wherein the second electromagnetic wave propagates along the surface of the transmission medium without utilizing an electrical return path, and wherein the second electromagnetic wave has a selected non-fundamental wave mode and a non-optical operating frequency and wherein a distance between the reflective plate and the plurality of radiating elements is set to support the inducing of the propagation of the second electromagnetic wave having the selected 
Applicant broadened the patented limitation “non-fundamental wave mode” to “a selected wave mode” in the instant application, and placed the “reflected plate a distance behind the radiating elements” (instant Application) as opposed to “a distance between the reflective plate and the plurality of radiating elements” (Patent). Said changes in the limitations are not patentably distinct from each other.
Claim 2: further comprising: adjusting the distance between the reflective plate and the at least one of the plurality of radiating elements to support the inducing of the propagation of the second electromagnetic wave via the selected wave mode.
Claim 2: further comprising: adjusting the distance between the reflective plate and the at least one of the plurality of radiating elements to support the inducing of the propagation of the second electromagnetic wave via the selected 
Claim 9: wherein the selected wave mode of the second electromagnetic wave has a spatial orientation based on a position of each of one or more of the plurality of circuits surrounding the transmission medium.
Claim 8: wherein the selected 
Claim 11: further comprising: directing, via a waveguide structure, the first electromagnetic waves to the surface of the transmission medium.
Claim 10: interface of the transmission medium.
Claim 14: wherein the surface of the transmission medium comprises a core.
Claim 13: wherein the interface of the transmission medium comprises a core, 
Claim 15: wherein the second electromagnetic wave is guided and bound to the core.
Claim 13: wherein .


Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-20 of U.S. Patent No. 10,468,774 (‘744 Patent), in view of U.S. Patent No. 9,640,850 (‘850 Patent). 
Please see the table below for clarity and comparison. 
Instant Application
U.S. Patent No. 10,468,774
Claim 16: A system, comprising: a plurality of monolithic microwave integrated circuits 
Claim 16: A system, comprising: a plurality of monolithic microwave integrated circuits having a plurality of transmitters configured to launch instances of first electromagnetic waves having different phases to induce a propagation of a second electromagnetic wave at an interface of a transmission medium, the second electromagnetic wave having a selected electromagnetic wave along a longitudinal axis of the transmission medium, wherein the distance between the reflective plate and the plurality of antennas is set to support the inducing of the propagation of the second electromagnetic wave having the selected non-fundamental wave mode.
Claim 16 of the ‘744 Patent does not recite: a plurality of monolithic microwave integrated circuits having different spatial orientations; and wherein the selected wave mode is specified by parametric information describing selection of one or more of the microwave integrated circuits and the different phases. However,…
Instant Application
U.S. Patent No. 9,640,850
Claim 16: a plurality of monolithic microwave integrated circuits having different spatial orientations; and wherein the selected wave mode is specified by parametric information describing selection of one or more of the microwave integrated circuits and the different phases.
Figures 18Q-18W teach a plurality of monolithic microwave integrated circuits having different spatial orientations 
Claim 19 explicitly recites: selecting, by a waveguide system, a non-fundamental wave mode from a plurality of selectable wave modes; configuring at least one adjustable transmitter of a plurality of adjustable transmitters of the waveguide system according to parametric information associated with the non-fundamental wave mode selected; generating, by the at least one adjustable transmitter configured according to the parametric information, at least one instance of a first electromagnetic wave; and directing, by the waveguide system, the at least one instance of the first electromagnetic wave to an interface of a transmission medium for inducing a second electromagnetic wave having the non-fundamental wave mode selected. 
Claim 20: wherein the parametric information comprises a selectable frequency, a selectable phase, a selectable magnitude, a selectable electric field orientation, a selectable magnetic field orientation, a selectable field intensity, or any combinations thereof.
It would have been obvious to add the limitations taught and explicitly recited by the ‘850 patent in claim 16 of the‘744 Patent to arrive to claim 16 of the Instant Application, in order to allow the transmission medium to operate in multiple modes or frequencies as the needs of the antenna system and the user. Thus, giving the transmission medium multiple communication uses.  
Instant Application
U.S. Patent No. 10,468,774
Claim 17: wherein the distance between the reflective plate and at least one of the plurality of antennas is adjusted to support the inducing of the propagation of the second electromagnetic wave having the selected wave mode.
Claim 17: wherein the distance between the reflective plate and at least one of the plurality of antennas is adjusted to support the inducing of the propagation of the second electromagnetic wave having the selected non-fundamental wave mode.
Claim 18: further comprising: a conductive horn that surrounds the transmission medium and that directs the first electromagnetic waves to facilitate the inducing of the propagation of the second electromagnetic wave along the surface of the transmission medium.
Claim 18: further comprising: a conductive horn that surrounds the transmission medium and that directs the first electromagnetic waves to facilitate the inducing of the propagation of the second electromagnetic wave at the interface of the transmission medium.
Regarding claims 17 and 18: Applicant broadened the patented limitation “non-fundamental wave mode” to “a selected wave mode” in the instant application, and changed “the interface of the transmission medium” (Patent) for “the surface of the transmission medium.” (Application). Said changes are not patentably distinct from each other. 
Claim 19: A system, comprising: a plurality of monolithic microwave integrated circuits wave mode wherein the plurality of monolithic microwave integrated circuits has a plurality of radiating elements in a plane that is perpendicular to a direction of the propagation of the second electromagnetic wave, distance behind the plurality of radiating elements relative to the direction of the propagation of the second electromagnetic wave, wherein the distance between the reflective surface and the plurality of radiating elements supports inducing of the propagation of the second electromagnetic wave having the selected wave mode.	
Claim 19:  A system, comprising: a plurality of monolithic microwave integrated circuits for generating first electromagnetic waves; waveguide means for directing instances of the first electromagnetic waves to a surface of a transmission medium that guides a propagation of a second electromagnetic wave having a selected non-fundamental wave mode wherein the plurality of monolithic microwave integrated circuits has a plurality of radiating elements in a plane that is perpendicular to a direction of the propagation of the second electromagnetic wave; and a reflective surface spaced in parallel to the plane and a distance behind the plurality of radiating elements relative to the direction of the propagation of the second electromagnetic wave, wherein the distance between the reflective surface and the plurality of radiating elements support the inducing of the propagation of the second electromagnetic wave having the selected non-fundamental wave mode.
Claim 19 of the ‘744 Patent does not recite: a plurality of monolithic microwave integrated circuits having different spatial orientations; and wherein the selected wave mode is specified by parametric information describing selection of one or more of the microwave integrated circuits and the different phases. However, Figures 18Q-18W and claims 19 and 20 of the ‘850 Patent recite the limitations missing, as stated above for independent claim 16. Thus, it would have been obvious to add the limitations taught and explicitly recited by the ‘850 patent in claim 19 of the‘744 Patent to arrive to claim 19 of the Instant Application, in order to allow the transmission medium to operate in multiple modes or frequencies as the needs of the antenna system and the user. Thus, giving the transmission medium multiple communication uses.  
Claim 20: wherein the distance is adjusted to facilitate the inducing of the propagation of the second electromagnetic wave via the selected wave mode.
Claim 20: wherein the distance is adjusted to facilitate the inducing of the propagation of the second electromagnetic wave via the selected non-fundamental wave mode.
Regarding claims 19 and 20: Applicant broadened the patented limitation “non-fundamental wave mode” to “a selected wave mode” in the instant application, said changes are not patentably distinct from each other.




Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3-8, 10, 12 and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3-7, 9, 11, 12 and 14 of prior U.S. Patent No. 10,135,146. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845